Name: 74/531/EEC: Commission Decision of 16 October 1974 authorizing the Kingdom of the Netherlands to adopt more stringent provisions concerning the presence of 'Avena fatua' in cereal seed (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agricultural activity;  plant product;  means of agricultural production;  Europe
 Date Published: 1974-11-07

 Avis juridique important|31974D053174/531/EEC: Commission Decision of 16 October 1974 authorizing the Kingdom of the Netherlands to adopt more stringent provisions concerning the presence of 'Avena fatua' in cereal seed (Only the Dutch text is authentic) Official Journal L 299 , 07/11/1974 P. 0013 - 0013COMMISSION DECISION of 16 October 1974 authorizing the Kingdom of the Netherlands to adopt more stringent provisions concerning the presence of "Avena fatua" in cereal seed (Only the Dutch text is authentic) (74/531/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 14 June 1966 (1) on the marketing of cereal seed, as last amended by the Council Directive of 11 December 1973 (2), and in particular Article 14 (1a) thereof; Having regard to the request submitted by the Kingdom of the Netherlands; Whereas the abovementioned Directive lays down tolerances as regards the presence of Avena fatua in cereal seed; Whereas it nevertheless permits Member States to subject seeds of their home production to requirements which are more rigorous; Whereas the Kingdom of the Netherlands avails itself of this provision; Whereas, moreover, there is a campaign to eradicate Avena fatua from crops grown in this Member State; Whereas the applicant Member State should therefore be authorized to adopt more stringent provisions as regards the marketing of seed originating in other Member States; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of the Netherlands is authorized to prescribe that cereal seed may not be marketed in its territory unless it is accompanied by an official certificate issued in accordance with the provisions of Article 11 of the Directive on the marketing of cereal seed. Article 2 The Kingdom of the Netherlands shall notify the Commission as to the date from which and the manner in which it intends to avail itself of the authorization granted in Article 1. The Commission shall inform the other Member States thereof. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 16 October 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No 125, 11.7.1966, p. 2309/66. (2)OJ No L 356, 27.12.1973, p. 79.